SCHEDULE II INFORMATION WITH RESPECT TO TRANSACTIONS EFFECTED DURING THE PAST SIXY DAYS OR SINCE THE MOST RECENT FILING ON SCHEDULE 13D (1) SHARES PURCHASED AVERAGE DATESOLD(-) PRICE(2) COMMON STOCK-PIONEER COMPANIES, INC. GAMCO INVESTORS, INC. 7/17/0710,000 34.6789 7/16/0720,000 34.7300 GABELLI SECURITIES, INC. GABELLI ASSOCIATES LTD 7/17/071,000 34.6550 7/16/07566 34.6413 7/10/071,000 34.3500 7/09/072,000 34.3350 GABELLI ASSOCIATES FUND II 7/10/07500 34.3500 GABELLI ASSOCIATES FUND 7/17/071,400 34.6550 7/10/071,000 34.3500 7/09/071,000 34.3350 7/05/072,000 34.3750 MARIO J. GABELLI 7/16/0710,000 34.7160 GABELLI FUNDS, LLC. GABELLI ABC FUND 7/17/0714,500 34.6503 7/16/0775,500 34.6593 (1) UNLESS OTHERWISE INDICATED, ALL TRANSACTIONS WERE EFFECTED ON THE NASDAQ STOCK MARKET. (2) PRICE EXCLUDES COMMISSION.
